Citation Nr: 1211404	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to increased rating for the service-connected right knee disability, currently rated as 10 percent disabling.

3.  Entitlement to increased rating for the service-connected left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from January 1998 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that continued current 10 percent ratings for the service-connected right and left knee injuries.  Also on appeal is a March 2009 RO rating decision that denied service connection for a claimed back disorder.

In September 2010 the Board remanded the claim to the Originating Agency for additional development.  The file has now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's low back disorder, diagnosed as degenerative joint disease and degenerative disc disease, was not present during service or to any degree in the first year after discharge from service, is not etiologically related to active service and was not caused or permanently worsened by a service-connected disability.

2.  The Veteran's right knee and left knee disabilities are manifested by extension better than 5 degrees and flexion better than 60 degrees, but with painful motion; neither knee is clinically shown to be unstable.


CONCLUSIONS OF LAW

1.  A disorder of the lumbar spine was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and the disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a rating higher than 10 percent for the right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2011).
  
3.  The criteria for a rating higher than 10 percent for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

Notice in this case was addressed in May 2007 (increased rating) and April 2009 (service connection) letters to the Veteran that advised him of the information and evidence necessary to substantiate his claims.  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board previously remanded the case for a new VA examination, which was performed in November 2010; the Board has carefully reviewed the examination report and finds the RO substantially complied with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was scheduled for a hearing before the Board but withdrew his request for hearing.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as osteoarthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis

Service treatment records (STRs) show no indication of any back problems during the Veteran's one month and 15 days of active service; he was administratively discharged (uncharacterized entry-level separation) for a left knee disorder, characterized at the time as having existed prior to service.  A February 2003 decision by the Board granted service connection for bilateral knee disorder.

The Veteran presented to the VA provider care clinic (PCC) in February 2006 for initial visit.  The resultant history and physical (H&P) examination noted no history of back complaint or current back complaint, and the back was normal on examination.

During PCC follow-up in May 2006 the Veteran complained of low back pain with asserted onset in boot camp; however, he also reported having strained his back that weekend playing with his children.  Clinical examination of the back showed bilateral paraspinous muscle spasm and mild muscular tenderness; there was no clinical impression noted.  In January 2007 the Veteran had no back complaints and the spine was within normal limits on examination and the clinician noted "back normal now."

In his claim for service connection, received in March 2008, the Veteran asserted he had been treated earlier that month for low back pain radiating into the right buttock; the Veteran stated the back pain was due to falling down the stairs, which in turn was due to his knees giving way while he was climbing stairs.

A VA PCC note in March 2008 confirms the Veteran presented complaining of back pain (left back and left buttock) associated with falling down steps two months before; he asked the clinician repeatedly to document in the chart that the fall was due to his "service-connected knee problems."  Clinical examination of the back showed no deformity, tenderness or spasm to palpation and essentially normal range of motion (ROM); straight-leg raising tenderness (SLRT) was trace positive with pain in the buttocks only bilaterally, which seemed to be tight hamstrings.  There were no neurological findings.  The clinical impression was mild myofascial low back strain.

In January 2009 the Veteran presented to the VA PCC with continued complaint of intermittent back pain, which he called "sciatica."  The Veteran asserted the back would be asymptomatic until he experienced a "pop" in the back with bending or lifting, resulting in "unbearable pain."  The pain was always on the left side of the back radiating into the left buttock.  He denied radiation into the legs or feet and denied muscular weakness or ataxia, and he requested magnetic resonance imaging (MRI) analysis of the back.  Clinical examination of the back was essentially normal.  The clinical impression was mild intermittent myofascial low back syndrome, with no indication of sciatica.  The clinician explained to the Veteran that MRI would not be performed because the back was totally asymptomatic; the Veteran was displeased, so the clinician ordered a series of lumbosacral X-rays, which showed an impression of multi-level discogenic disease.

The Veteran presented for VA PCC annual examination in March 2009; his current major complaint was his back.  He reported he was told in February 2009 that his back was a "total mess" and that he should seek orthopedic treatment immediately; however, the clinician noted that previous treatment notes actually showed little pathology relating to the back.  The Veteran described "constant pinching" and tightness, always in the left side of the back and without radicular symptoms.  Physical examination showed the back to be nontender, without spasms or deformity with good ROM and negative SLRT.  The Veteran was able to move rapidly from sitting to standing without evident discomfort.  The clinical assessment was mild intermittent myofascial back syndrome.  The clinician noted the exam findings were less than the Veteran's expressed symptoms and that almost no physical limitation of the back was found on examination.

The Veteran had a VA examination of the spine in June 2009, performed by a physician who reviewed the claims file.  The Veteran reported that his back only began hurting a year before, and that he pulled his back when one of his knees gave out, after which he had persistent back pain for about a month.  He had not had sciatica.  The examiner recorded the Veteran's subjective symptoms in detail.  Clinical examination of the spine was essentially unremarkable, but X-rays showed moderate disc space narrowing.  The examiner diagnosed DJD of the second and third lumbar vertebrae.  The examiner stated is was less likely than not that the current lumbar pain, radiating to the left flank, was due to service-connected DJD of either knee and that no causal relationship to military service existed, either directly or in relation to the knee conditions.
  
The file contains a November 2009 letter from the Veteran's employer stating that the Veteran had continuously complained first about knee pain and then about back pain.  The Veteran was now wearing a back brace. 

The Veteran presented to the VA urgent care clinic in July 2010 complaining of low back pain of 10/10 severity for the past two weeks.  Clinical examination showed the spine to be normal to inspection and palpation and no sensory or motor deficits, although there was muscle spasm on the left and ROM limited due to pain.  The clinical impression was low back pain and degenerative disc disease (DDD).

The Veteran presented to the VA PCC clinic in August 2010 for annual examination, during which he complained of low back pain.  He reported he now wore a brace and that he had obtained a transcutaneous electrical nerve stimulation (TENS) unit from his employer.  The clinician noted that the Veteran was very angry because the clinician would not agree the Veteran had "sciatica" (the Veteran asserted he  had been told by a physical therapist that he had sciatica, but the clinician stated the Veteran did not have the appropriate symptoms for such diagnosis).  On examination the Veteran had mild tenderness in the right paraspinal area but no spasming; SLR and neurological testing was totally normal.  The clinician's assessment was back pain, with evidence of minor DDD changes by X-ray.  There was no evidence of sciatica, but the clinician ordered an MRI at the Veteran's insistence.  Subsequent MRI of the spine at Keesler Air Force Base in October 2010 showed an impression of degenerative spondylosis and small-to-medium sized L4-5 disc extrusion.  

The Veteran had another VA PCC annual examination in October 2010, noting he had switched PCC physicians at his request.  Musculoskeletal examination showed no muscle aches, swollen joints or joint pains; neurological examination showed no focal weakness, loss of sensation, numbness or tingling.  Examination of the back showed no tenderness to palpation of the spinous processes but positive tenderness to palpation of the left lower paraspinal muscle right above the waist.  The clinical impression was back pain.

The Veteran had a VA examination in November 2010, performed by a Doctor of Osteopathy who reviewed the claims file.  The examiner performed a physical examination and noted observations in detail, including normal posture and gait.  The examiner stated an opinion that the Veteran's claimed back disability is not due to service or to the service-connected knee disability, including to a fall that was due to instability of the knees.  As rationale, the examiner explained that the Veteran's knee disability is essentially bilaterally equal in severity and thus does not have a functional impact on the spine/back; there is no reasonable medical evidence to support a nexus between the two.  Also, the knees are stable, and it is simply not likely that an otherwise healthy individual would fall and injure the back due to the knee conditions; the Veteran's lumbar spine condition is a diffuse process that does not lend itself to a solitary acute fall injury.  The American Medical Association (AMA) Guides Newsletter dated July-August 2009 shows that age, familial aggregation (genetics) and intrinsic disc loading (body weight compared to the size of the disc) are the predominant predictors of DDD.  Therefore, the Veteran's back condition is less likely than not caused by, related to or permanently aggravated by his service-connected bilateral knee disability.     

Initially, the Board notes that direct service connection generally requires the following: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In this case there is evidence of a current low back disorder, so the first element of direct service connection is met.  However, the evidence does not show, and the Veteran does not assert, that he had any back trauma during his brief period of active service, and does not assert continuous back problems since discharge from service.  Further, there is no medical opinion supporting a direct relationship between the Veteran's current back disorder and active service, and in fact the file contains competent and uncontroverted medical opinion in the form of the VA examination report in June 2009 that there is no direct connection to service.

The earliest evidence of osteoarthritis (DJD) of the back occurs in a note dated in 2007, seven years after discharge from service.  The Board accordingly finds at this point that osteoarthritis was not present to a compensable degree within the first year after discharge from service, so direct service connection on a presumptive basis is not warranted.

Turning to secondary service connection, to prevail on the issue of secondary service causation the record must generally show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  In this case the Veteran is shown to have a current back disorder and a current service-connected disability of the bilateral knees, so the first two elements of secondary service connection are met.

However, when a veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin, 11 Vet. App. 509, 512.  In this case, competent and uncontroverted medical opinions in the form of the VA examinations in June 2009 and November 2010 agree that the Veteran's claimed back disability is not etiologically related to his service-connected knee disability, including a fall due to instability of the knee.  In that regard, the examiner in November 2010 provided detailed medical rationale for such opinion; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, although the Veteran may sincerely believe that his claimed back disorder is etiologically related to his service-connected bilateral knee disability, his opinion is neither as competent nor as probative as that of the VA examinations cited above.

In sum, based on the evidence and analysis above the Board has found the Veteran's claimed low back disorder is not etiologically related to service or to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Bilateral Knee Disabilities

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).
 
Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.
  
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Also applicable is DC 5258, which provides for a rating of 20 percent for dislocated semilunar cartilage, and DC 5259, which provides for a rating of 10 percent for symptomatic removal of semilunar cartilage.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5262 (nonunion or malunion of tibia and fibula) and DC 5263 (genu recurvatum).  These DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The instant claim for increased rating was received in May 2007.  At that time, the Veteran's right and left knee disabilities were each evaluated as 10 percent disabling.  

The Veteran presented to the VA PCC in February 2006 for initial visit, during which he complained of bilateral knee pain.  Physical examination was normal except for mild tenderness in both knees, with mild crepitation but no effusion.  The clinical impression was bilateral knee pains with history of lateral meniscus tears.  

During follow-up PCC visit in May 2006 the Veteran reported his knees were still bothersome, and it was noted that X-rays showed DJD.  No clinical observations of the knees were recorded, and the clinical impression was "knee pains."  In January 2007 the Veteran stated his knees still bothered him, although clinical examination was normal except for mild tenderness to palpation bilaterally.

The Veteran submitted a letter in June 2007 asserting that he experienced daily pain and swelling in both knees, with frequent popping and locking.  He stated it was hard to maneuver on stairs and that there was little he could do professionally or socially to avoid using his knees.  Due to the nature of his work he was unable to take certain pain medications.  The Veteran was aware of surgical options available but could not avail himself of such options because he had to support his family.

The Veteran had a VA examination in December 2007 in which he denied history of surgery or injections in either knee.  Physical therapy had not been effective, and he was currently using ibuprofen for pain.  He complained of bilateral knee pain, worse with climbing stairs or squatting and also worse at the end of the day.  He also complained of intermittent rare swelling and almost daily episodes of locking and buckling.  He reported daily flare-ups of pain lasting several hours and associated with prolonged weightbearing.  He endorsed using knee braces but denied using a cane or other ambulatory aid.  He stated he was able to perform activities of daily living (ADLs) but had to be careful of weightbearing or climbing stairs.  The Veteran currently worked as an automotive adaptive technician during which he experienced pain associated with standing, bending the knees and cold weather.  

On examination the Veteran was observed to have normal gait without assistive devices and to be able to do a partial deep-knee bend.  Neither knee exhibited heat, swelling or erythema.  ROM of the right knee after repetitive motion was 0 to 120 degrees with pain after 100 degrees; ROM of the left knee after repetitive motion was 0 to 120 degrees with pain after 90 degrees.  Both knees were painful to palpation, but neither knee showed ligamental laxity.  The examiner noted that X-rays that were done in January 2007 showed degenerative changes to both knees.  The examiner diagnosed degenerative joint disease (DJD) of the bilateral knees.  Additional limitation of function due to repetitive use or flare-ups could not be estimated.      

In March 2008 the Veteran presented to the VA PCC complaining of bilateral knee pain, left worse than right, with tendency to be swollen at the end of the day after kneeling at work.  The Veteran reported a recent fall, which he attributed to his knee disability, in which he asserted he hurt his back.  Examination showed mild left knee crepitation but no effusion, as well as limitation of motion (however, ROM was not recorded).  The clinical assessment was mild osteoarthritis of the knees.

In November 2008 the Veteran presented to the VA PCC complaining that he had fallen 3-4 times since March due to instability of the knees, causing his knees to buckle and causing him to fall to the ground.

In January 2009 the Veteran presented to the VA PCC with continued complaint of knee pain.  He reported that his knees would pop, lock and hurt with walking, and that after squatting at work the knees would swell.  The Veteran requested MRI analysis.  On clinical examination the Veteran was observed to walk normally with no effusion of the knees and full non-painful ROM without crepitation or tenderness.  The clinical impression continued to be mild osteoarthritis of the knees. 

The file contains a VA orthopedic consult in February 2009 in which the Veteran reported episodes of the knees catching and not locking, with rare episodes of swelling.  The Veteran also reported increased pain at the end of the day and increased symptoms while stooping, squatting or kneeling.  The Veteran was observed to walk with normal gait without assistive devices.  There was mild tenderness to palpation of both knees, but ROM was full at 0-135 degrees.  McMurray's test was equivocal.  X-rays showed only mild degenerative changes.  The clinical impression was mild osteoarthritis of both knees, with concerns for possible patellofemoral pain versus possible articular cartilage derangement including meniscal tears.     

MRI of the knees at Keesler Air Force Base in April 2009 showed an impression of chronic meniscal degeneration versus superimposed degenerative changes (left knee) and meniscal tear(right knee).

During VA orthopedic follow-up in April 2009 the Veteran complained of activity-based knee pain, with occasional sensation of almost locking; he also reported occasional mild swelling.  On clinical examination the Veteran was observed to walk with normal gait, and both knees appeared to be benign.  There was tenderness, exacerbated by McMurray's test.  ROM remained at 0-135 degrees with no laxity to ligamentous testing.  Review of MRI results showed the articular cartilage of the patellae appeared to be nicely maintained, although there were signal changes consistent with chronic tears to the medial menisci in both knees.  The clinical impression was chronic knee pain with underlying medial meniscus tears in both knees.  The clinician indicated that treatment options included arthroscopic surgery, although the Veteran had declined such treatment in the past.

The Veteran submitted a Statement in Support of Claim in June 2009 explaining that he had been advised by a physician to not have surgery because he would have chronic residual problems thereafter.  The Veteran was offered physical therapy instead of surgery, but he declined because he felt such therapy would not be helpful in addressing torn menisci.
   
The Veteran had a VA examination of the joints in June 2009, performed by a physician who reviewed the claims file.  The Veteran reported he was currently worked installing mechanical modifications into automobiles to accommodate disabled people.  In his usual occupation the Veteran used knee pads and had some difficulty with kneeling and lifting; there were no job modifications made on his behalf although some other employees would help him with lifting.  The Veteran did not claim unemployability.  The Veteran reported being able to perform ADLs, but with difficulty in stairs, lifting, kneeling and squatting.  On examination the Veteran had normal gait without assistive devices.  ROM of the both knees was 0-145 degrees without crepitus, although there was tenderness to palpation; ligaments of both knees were intact.  McMurray's test was negative on the right and elicited some tenderness on the left.  Alignment of both knees was normal.  There was no other painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, instability or loss of function with use.  Loss of functions during flare-ups could not be determined.  X-ray of the bilateral knees showed spurring and narrowing in the right knee, unchanged since 2000, and mild bilateral osteoarthritis unchanged since 2007.   The examiner's diagnosis was mild osteoarthritis of both knees, causing mild disability, as well as medial plica (right worse than left) which could be successfully treated by arthroscopic diversion without functional impairment.                  

The file contains a November 2009 letter from the Veteran's employer stating that the Veteran had continuously complained about knee pain.

The Veteran presented to the VA PCC clinic in August 2010 for annual examination, during which he complained of bilateral knee pain.  The Veteran reported he had been referred for bilateral arthroscopy of the knees a year before, but the procedure was not done.  On examination the knees had normal ROM.  The clinician referred the Veteran for orthopedic consult to follow up on the previously planned arthroscopy.  The Veteran departed the office in a "furious rage" and was noted to be walking at full speed, standing upright and walking without limp at a near-run.

Thereafter, a VA orthopedic consult in August 2010 reflects the Veteran presented complaining of snapping, popping and pain.  The Veteran had been referred for surgery one year previously, but for some reason the surgery was not performed.  Clinical examination showed mild medial joint line tenderness bilaterally without instability.  The clinical treatment plan was to schedule a new MRI and issue wraparound hinged braces, with arthroscopic surgery in the future to address the meniscal tears.  Knee braces were issued by the VA prosthetics clinic in September 2010.
  
The Veteran submitted a Statement in Support of Claim in October 2010 complaining about the care being provided by his VA PCC provider, whom he believed to be dismissive of the Veteran's complaints and unwilling to provide tests the Veteran considered to be appropriate.  The Veteran asked that records of his visits to his PCC provider be reviewed by the Board.  (The Board notes at this point that the Veteran's PCC notes are of record, and that the observations of the Veteran's PCC provider are thoroughly consistent with the observations of the VA examiners and the VA orthopedic consultant.)

The Veteran had another VA PCC annual examination in October 2010, noting he had switched PCC physicians at his request.  Clinical musculoskeletal examination showed no swollen or painful joints; the clinical impression was bilateral knee pains; the clinician noted the Veteran was awaiting MRI results before deciding whether to have surgery. 

VA MRI of the knees in October 2010 showed no ligamentous injury; tears in the bilateral lateral and medial menisci; and, bilateral minimal chondromalacia in the femoral condoyles and tibial plateaus in weight-bearing positions.
  
The Veteran had a VA examination in November 2010, performed by a Doctor of Osteopathy who reviewed the claims file.  The Veteran was noted to be still working; he reported occupational impairment associated with bending, stooping, kneeling, reclining and rising due to his knee and back problems.  The Veteran complained of pain of 5-8/10 severity and locking and popping, as well as occasional swelling; he reported the knee would give out daily but denied weakness or stiffness.  The Veteran described daily discomfort all day but denied flare-ups.  The Veteran endorsed wearing knee braces and stated he treated his knee pain with rest and occasional heat/ice.  

Examination showed the Veteran to have normal posture and gait.  ROM after repetitive motion was full extension to 0 degrees and flexion to 120 degrees, limited by difficulty and discomfort.  There was no instability or ankylosis.  The examiner noted a developmental genu valgus deformity and noted the October 2010 MRI cited above.  The examiner diagnosed bilateral DJD with lateral meniscus tear, medial meniscus tear and chondromalacia, resulting in mild functional limitations.  As noted above, the examiner stated the Veteran's knees were stable and thus did not likely produce injuries due to falling.
          
A VA orthopedic surgeon reviewed the Veteran's MRI in November 2010 and stated the scans of both knees were essentially mirror images, but the left knee was bothering the Veteran the most and would therefore be the first for surgery (partial medial and lateral meniscectomy).  Following recuperation, he would be scheduled for surgery on the right knee.

The Veteran had meniscectomy of the left knee at Keesler Air Force Base in January 2011.  In December 2010, prior to surgery, his ROM bilaterally was 0-130 degrees without crepitus or instability.  During surgery the meniscus tear was discovered to be not reparable and was removed.  Post-surgery the Veteran appeared to progress rapidly, and he returned to work four days after surgery, but reportedly overdid it and had to take the following four days off.  Two weeks after surgery his ROM was 0-90 degrees; the surgeon stated the limitation of motion was probably due to postoperative effusion and full ROM would probably return after the effusion resolved.  Right knee surgery continued to be deferred at the Veteran's request.  The surgeon noted that the Veteran would probably not likely need a period of prolonged weightbearing restriction after left knee surgery, but would probably require 6 weeks of protected weightbearing after right knee surgery.

On review of the evidence above, the Board finds the criteria for a rating higher than 10 percent are not met under any applicable diagnostic code.

Regarding ROM, the Veteran's flexion has consistently been better than 60 degrees, even after meniscectomy, so compensable rating is not warranted under DC 5260. His extension has consistently been better than 5 degrees, so compensable rating is not warranted under DC 5261.  Because he has painful but noncompensable ROM and X-ray evidence of arthritis, he is entitled to at least 10 percent for each knee, per VAOPGCPREC 09-98 cited above; see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In this case the Veteran has been assigned disability rating of 10 percent based on painful ROM, so his painful motion is appropriately compensated by the current rating.

Although the Veteran asserts "giving way" of the knee and wears a knee brace, the VA examination reports and other clinical records consistently show a medical impression of no instability.  These medical findings are considered a more reliable indication of the presence of instability.  Accordingly, compensable rating is not warranted under DC 5257.

Turning to the meniscus, the Veteran is shown to have tears in the bilateral medial and lateral menisci, and in fact to have had left meniscectomy (removal of meniscus).  However, the record does not show dislocated semilunar cartilage, so 20 percent rating under DC 5258 is not warranted.  Rating of 10 percent would be appropriate under DC 5259 for left knee symptomatic removal of semilunar cartilage, but his symptoms are already rated at 10 percent under a different diagnostic code; separate evaluation under DC 5259 for the same symptoms would accordingly constitute pyramiding.  See 38 C.F.R. § 4.14.

Review of the file shows that the criteria for rating higher than 10 percent were not met for either knee at any distinct period during the course of the appeal, so "staged rating" higher than 10 percent is not applicable.  Hart, 21 Vet. App. 505.

The Board has considered the lay evidence offered by the Veteran.  Although the Veteran believes himself to be entitled to higher rating because his symptoms became worse over time, nothing in his proffered lay evidence shows he has met the schedular criteria for higher evaluation under any applicable diagnostic code.

The Board has also considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as narrated above, the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, so referral for extra-schedular consideration is not appropriate.  Thun, id.  
 
Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, there must be cogent evidence of unemployability of record.  Id.  In this case, the Veteran is shown to have been gainfully employed during the course of the appeal, and the Board accordingly finds a claim for TDIU is not raised by the rating decision on appeal.

In sum, the Board has found the criteria for rating higher than 10 percent for the left and right knee disabilities are not met.  Accordingly, the claims must be denied.




ORDER

Service connection for a low back disorder is denied.

Rating in excess of 10 percent for the right knee disability is denied.

Rating in excess of 10 percent for the left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


